Citation Nr: 0335776	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  96-44 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1964 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In that determination, the RO inter 
alia denied service connection for PTSD.  The appellant 
disagreed and this appeal ensued.  The Board remanded the 
claim in May 1999, April 2000, and May 2003 for additional 
evidentiary development.  

In June 2003, the appellant testified at a hearing before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The record shows that the appellant currently has a 
"clear diagnosis" of PTSD in accordance with 38 C.F.R. 
§ 4.125 (2003).  

2.  The appellant was not "engaged in combat with the 
enemy".  

3.  The information and evidence of record does not verify 
that the appellant's claimed stressors occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2003).  The appellant originally filed the 
appropriate form seeking to establish entitlement to service-
connected compensation in January 1977.  Accordingly, when he 
later submitted statements seeking service connection for 
PTSD, this informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2003).  
There is no issue as to providing the appropriate form or 
instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The RO sent the appellant a 
June 1995 letter informing him of the requirements for 
showing service connection for PTSD and that he could submit 
additional evidence concerning the appeal.  In an April 1996 
statement of the case, the appellant was told of the criteria 
for proving service connection for PTSD prior to March 1997 
and the evidence considered in evaluating the claim.   In May 
1999, the Board provided the appellant with a copy of its 
remand, which notified the appellant of the need for his 
assistance in obtaining information and evidence as to the 
veracity of his claimed stressors and the need to report for 
a VA examination.  The RO sent the appellant letters in June 
1999 telling him of the need to submit information or 
evidence concerning his claim.  The Board provided the 
appellant with a copy of the April 2000 remand, which 
directed additional inquiries to the appellant, the National 
Personnel Records Center (NPRC), and the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
RO sent the appellant letters in June 2000 and July 2000 
telling him of the need to submit information or evidence 
concerning his claim.  In a June 2002 letter, the RO told the 
appellant, pursuant to the VCAA, what information or evidence 
was necessary to establish entitlement to PTSD, the 
information or evidence needed from him and what he could do 
to help his claim, and when and where to send this 
information and evidence.  By a December 2002 supplemental 
statement of the case, the RO listed the evidence considered, 
the legal criteria for evaluating the claim (including the 
pertinent law and regulations effective from March 1997), and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  Pursuant to 
the Board's March 2003 remand, the RO notified the appellant 
by a May 2003 letter of a travel Board hearing scheduled in 
June 2003.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record includes VA examinations 
and treatment records concerning the diagnosis of PTSD.  The 
record also includes copies of the appellant's service 
medical and personnel records that show his activities during 
service.  The record includes several letters from USASCRUR 
providing information as to the appellant's activities while 
serving in Vietnam.  Also of record is a transcript of a 
hearing in June 2003.  The appellant has not identified any 
other sources of information or evidence that is necessary to 
substantiate the claim.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

A.  Law and Regulations

Service connection generally means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence of a 
current disorder, evidence of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  Prior to March 7, 1997, service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
appellant engaged in combat or that he was awarded a combat 
citation would be accepted, absent evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  See Cohen, 10 Vet. App. at 136; 
Caluza, 7 Vet. App. at 506.  

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2003); a link, established 
by medical evidence, between current symptoms and an in-
service  stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003) and 38 C.F.R. § 4.125 (2003) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  See also 67 Fed. Reg. 
10330-10332 (2002) (amendments to 38 C.F.R. 3.304(f), 
effective March 7, 2002, concerning in-service personal 
assault claims).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the appellant was "engaged in 
combat with the enemy."  See Zarycki v. Brown, 6 Vet. App. 
91 (1993); Hayes v. Brown, 5 Vet. App. 60 (1993).  See also 
38 U.S.C.A. § 1154(b) (West 2002).  The first of two steps in 
determining whether a veteran "engaged in combat with the 
enemy" requires VA to ascertain through recognized military 
citations or other supportive evidence that the appellant was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat.  If the determination with 
respect to this step is affirmative, then (and only then), a 
second step requires that the appellant's lay testimony 
regarding claimed stressors must be accepted as conclusive of 
the actual occurrence and no further development or 
corroborative evidence will be required, provided that his 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki at 98.  In other words, 
a claimant's assertion that he "engaged in combat with the 
enemy" is not sufficient, by itself, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that he "engaged 
in combat with the enemy."  If the evidence does not show 
that the appellant "engaged in combat with the enemy", then 
VA must determine whether he stressors claimed by the 
appellant are verified by the evidence of record.  

If a stressor is shown, then it must be determined whether 
the stressful event is of the quality required to support the 
diagnosis of PTSD.  Zarycki, at 98-99.  The sufficiency of 
the stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  See West v. 
Brown, 7 Vet. App. 70 (1994) (sufficiency of a stressor is a 
clinical determination for the examining mental health 
professional).  

B.  Factual Background

The appellant asserts he has PTSD developed as a result of 
his exposure to traumatic events while serving in Vietnam 
from April 1967 to November 1969.  He reported in an August 
1995 statement that he was riding in a jeep with two other 
servicemen in February 1967 when they ran over a land mine, 
killing his good friend [redacted].  He also stated his 
unit was caught in an ambush in March 1967, which left 17 of 
his fellow servicemen dead.  He described another jeep 
accident, in June 1967, in which a mine or a grenade blew up 
the jeep and he was the only survivor of the five servicemen 
in the jeep.  He indicated he was attached to Company A and 
Headquarters (HQ) Company of the First Air Cavalry Division, 
which had 47 men killed in action and 14 others lose a leg or 
arm while he was attached to the unit.  

At his hearing in June 2003, the appellant testified that he 
served in Vietnam from April 1968 to November 1969 and was 
engaged in combat with the enemy.  He noted he delivered 
supplies by helicopter, truck, and jeep, and transported 
ammunition to different areas.  He asserted he received a 
Purple Heart Medal with four clusters, though he claimed to 
not physically possess these decorations or their citations.  
He claimed to have been wounded in the shoulder and the leg 
when a jeep he was riding in hit a land mine.  He could not 
recall the date of this incident, but recalled it was in the 
monsoon season.  He asserted he was returning from Qui Nhon 
to An Khe, and that his best friend, "[redacted]" (an E-
5) was either killed or wounded.  The appellant reported he 
was unconscious when he was found a day later, with his 
friend's head on his chest.  He claimed to have been 
evacuated to Saigon and hospitalized for 20 weeks (though it 
might have been 20 days), after which he was sent back to his 
unit's base camp that had moved from An Khe to Bien Hoa.  He 
claimed to have injured his low back and left knee while 
pinned under a jeep.  In another part of his testimony, he 
claimed to have had been wounded in the shoulder by bone 
fragments and shell fragments and to have witnessed the 
deaths of three other guards on July 4, 1968, in An Khe, in a 
jeep accident.  It appears that the appellant is describing 
the same incident.  He indicated that the "[redacted]" 
he saw killed or wounded in Vietnam had a middle name of [redacted] 
or [redacted].  

The appellant's service personnel records in the claims file 
at the time of his separation from service indicated he was 
stationed in Vietnam from April 17, 1968, to November 19, 
1969.  The personnel records showed he was trained as an 
infantry indirect fire crewman and a heavy vehicle driver.  
He received the National Defense Service Medal, the Vietnam 
Campaign and Service Medals, the Army Commendation Medal, and 
the Vietnam Gallantry Cross with Palm.  He had non-pay 
periods of time lost from March 2 to May 3, 1967, and from 
May 10 to July 20, 1967, due to his absence without leave, as 
well as a period of confinement from July 21 to August 14, 
1967.  

In response to the RO's inquiries, the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated in a 
July 1999 letter that casualty data did not list [redacted]
[redacted] as killed or wounded in action in Vietnam.  However, 
a casualty report (now associated with the record) showed 
Private First Class (PFC) [redacted] wounded in action 
on February 14, 1967, by a grenade during search and destroy 
operations.  PFC [redacted] higher headquarters was the First 
Cavalry Division.  USASCRUR also provided extracts from 
Operational Reports - Lessons Learned submitted by the First 
Cavalry Division for the period February 1 to July 31, 1967, 
which listed and discussed various operations resulting in 
contact with the enemy, but which did not identify the 
appellant or his assigned unit.   USASCRUR further noted that 
there was no indication the appellant had been injured or 
wounded in action

The Board, in its April 2000 remand, noted that the USASCRUR 
search focused on unit history and casualties in 1967 
(prompted by the appellant's own assertions) rather than on 
his actual dates of service in Vietnam from April 1968 and 
November 1969.  

Service personnel records received in March 2001 indicated 
that upon his arrival in Vietnam, from April 26, 1968, 
through June 7, 1968, his principal duty was as a security 
guard with the 15th Administrative Company, First Cavalry 
Division.  From June 8, 1968, to November 15, 1969, his 
principal duty was as a heavy vehicle driver with the same 
unit.  From November 16, 1968, his duty was recorded as 
"casual" and "enroute to" the Continental United States.  
His DD Form 214 shows his last unit of assignment as 
Headquarters Company, First Air Cavalry Division, U.S. Army 
of Republic of Vietnam.  He was dropped from the rolls due to 
desertion, though apparently placed back on the rolls, for he 
had a period of confinement from July 21 to August 14, 1967, 
following judgment of a Special Court Martial.  

In May 2002, USASCRUR responded to an August 2001 inquiry 
from the RO.  In this response, the agency reported (based on 
applicable morning reports) that the appellant as assigned to 
Company B, First Battalion, 12th Cavalry, U.S. Army 
Transportation Detachment, as of April 26, 1968, and was 
transferred to the 15th Administrative Company as of May 1, 
1968, where he was assigned through November 15, 1969.  His 
service personnel records revealed he arrived in Vietnam on 
April 17, 1968, and left Vietnam on November 17, 1969.  
USASCRUR noted it was unable to verify or document that the 
appellant served in Vietnam prior to April 17, 1968.  

C.  Application

The initial element of a claim of service connection for PTSD 
is competent medical evidence of such a diagnosis.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304(f) (1996 and 2003); Gaines, 11 Vet. App. at 357.  VA 
treatment records in 1994 and 1995 revealed diagnoses of 
PTSD, as well as other psychiatric disorders including 
personality disorder, adjustment disorder, depression, and 
anxiety disorder with somatization.  VA treatment records 
through February 2001 continued showing diagnoses of PTSD, 
plus adjustment disorder, somatization, and depression.  The 
evidence of record includes competent medical evidence of a 
current PTSD diagnosis, thereby satisfying the initial 
element of this service-connection claim.  

Under both the old and the new versions of the criteria at 
38 C.F.R. § 3.304 (1996 and 2003), there my be "credible 
supporting evidence that the claimed in-service stressor 
actually occurred."  The appellant contends he engaged in 
combat with the enemy, which if established would entitle his 
contentions acceptance, absent evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  His 
service personnel records do not show receipt of a Purple 
Heart Medal or any other citation that would indicate combat.  
Although the appellant claims to have received essentially 
five wounds warranting the Purple Heart Medal (the medal plus 
four oak leaf clusters), the service department records must 
prevail.  Although the appellant was trained as a infantry 
indirect fire crewman, and was listed as such on a DD Form 
214 for a period of service prior to his service in Vietnam, 
during his duties in Vietnam he worked as a heavy vehicle 
driver, not an infantryman.  He received the Army 
Commendation Medal, a meritorious decoration, though without 
a "V" for valor device that would signify combat.  Based on 
the notations in the service personnel records, the Board 
cannot conclude that the appellant "engaged in combat with 
the enemy."  

As the record does not show that the appellant engaged in 
combat, the evidence of record must verify the occurrence of 
the claimed stressors underpinning the diagnoses of PTSD.  
The appellant's allegations, though, on their face preclude 
the conclusion that they describe events that occurred.  In 
his August 1995 statement, he described being injured in a 
jeep accident in February 1967, though he was not in Vietnam 
in February 1967.  He reports being injured in this incident, 
when a mine exploded under the jeep - yet, the service 
medical records showed no treatment for any injuries.  He 
reported in this statement, and at his hearing testimony in 
June 2003, that [redacted] was killed in this incident.  
However, USASCRUR was unable to confirm this person's death.  
Moreover, at his hearing, the appellant appeared to testify 
that Mr. [redacted] had lived, for he recalled his recent search 
for someone of a similar name.  He described an ambush in 
March 1967, again before he arrived in Vietnam.  He described 
other jeep accidents in June and July 1968, some months after 
he actually arrived in Vietnam, though there is no indication 
of injuries in the service medical records.  He noted he 
delivered ammunition and supplies by helicopter and jeep, as 
well as truck, though he was qualified only as a heavy truck 
driver.  He implausibly described his alleged receipt of a 
Purple Heart Medal with four clusters, none of which were 
recorded by the service department and for which he could 
produce no records.  He claimed to have been wounded in the 
shoulder and the leg during the alleged jeep accidents in 
Vietnam, yet the VA examinations in April 1977 indicated that 
the appellant complained of injuries arising from pre-service 
accidents.  It was not until the VA examinations in February 
and May 1986 that he alleged a jeep accident in service.  He 
claimed to have been hospitalized for up to 20 weeks, yet 
there is no indication in the service medical records of such 
treatment.  

The USASCRUR was unable to verify any of the particular facts 
asserted by the appellant as the basis for the stressors 
underlying the diagnoses of PTSD.  This inability to match 
the appellant's allegations with the documented facts is 
consistent with the opinions of some physicians that the 
appellant has been less than accurate in his recounting of 
his stressful experiences.  For example, VA treatment records 
in November 1997 revealed impressions of adjustment disorder 
and rule out factitious PTSD.  VA treatment records in 
December 1997 noted an impression of adjustment disorder and 
fantastic storytelling.  VA treatment records in January and 
February 1998 highlighted the appellant's penchant for story 
telling.  In March 1998 VA treatment records, the examiner 
noted that the appellant focused on PTSD, while he (the 
examiner) focused on the appellant's story telling, 
questioned it, and encountered the appellant's resistance to 
acknowledging any history of flights of fantasy.  The 
examiner concluded that the appellant slipped easily into 
story telling.  These findings by medical examiners cast 
further shadow on accuracy of the appellant's recollections, 
and supplement the Board's conclusions that the alleged 
stressors may not have occurred.  

Although the record contains valid diagnoses of PTSD, the 
record does not support conclusions that the appellant 
"engaged in combat with the enemy" and does not provide 
"credible supporting evidence that the claimed in-service 
stressor actually occurred"  under either version of 
38 C.F.R. § 3.304(f) (1996 and 2003).  It is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



